
	
		I
		112th CONGRESS
		2d Session
		H. R. 5946
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2012
			Mr. Markey (for
			 himself, Ms. Tsongas, and
			 Mr. Andrews) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To direct the Undersecretary of Defense (Comptroller) to
		  carry out a pilot program to develop innovative consumer financial products
		  that encourage savings and wealth-creation among active-duty
		  servicemembers.
	
	
		1.Short titleThis Act may be cited as the
			 Military Savings Act of 2012.
		2.Consumer
			 financial products pilot program
			(a)In
			 generalThe Undersecretary of
			 Defense (Comptroller) shall carry out a 5-year pilot program to develop
			 innovative consumer financial products that encourage savings and
			 wealth-creation among active-duty servicemembers.
			(b)ObjectivesFinancial
			 products developed under this section may seek to—
				(1)increase the rate of savings among
			 active-duty servicemembers by providing automatic deposit into a savings
			 account of special pay and allowances received by a servicemember, including
			 special pay and allowances received on account of the ser­vice­mem­ber’s
			 deployment;
				(2)reduce the need for high-cost short-term
			 lending services by providing alternatives to ser­vice­mem­bers, such as
			 financial institutions providing an option for ser­vice­mem­bers to receive
			 advances on their salary payments, such that ser­vice­mem­bers receive pay in
			 more frequent installments, and where any interest or fees on such advances
			 shall not exceed the rate described in section 987(b) of title 10, United
			 States Code and shall adhere to the Affordable Small Dollar Lending Guidelines
			 of the Federal Deposit Insurance Corporation;
				(3)address obstacles to traditional consumer
			 banking and lending for servicemembers with limited credit history; and
				(4)otherwise
			 encourage savings and wealth-creation among active-duty servicemembers.
				(c)No exacerbation
			 of credit overextensionThe
			 pilot program carried out under this section shall be carried out in such a way
			 that it does not exacerbate the incidence of credit overextension among
			 servicemembers.
			(d)Implementation
				(1)Selection of
			 military installationsThe
			 Undersecretary shall choose at least 10 military installations on which to
			 implement the pilot program.
				(2)Incorporation
			 into operating agreementsWith respect to a military installation
			 chosen by the Undersecretary under paragraph (1), a financial institution
			 seeking to begin operating on such installation, or seeking to renew an
			 agreement to operate on such installation, shall—
					(A)agree to offer the
			 consumer financial products developed under this section; and
					(B)notify servicemembers that are customers of
			 the institution about the availability of the consumer financial products
			 developed under this section.
					(e)ConsultationIn developing consumer financial products
			 under this section, the Undersecretary shall consult with Federal banking
			 regulators with expertise in depository institutions, Federal agencies with
			 experience regulating financial products, and consumer and military service
			 organizations with relevant financial expertise.
			(f)Independent
			 evaluation
				(1)In
			 generalNot later than the
			 end of the 2-year period beginning on the date of the enactment of this Act,
			 and annually thereafter until the end of the pilot program, the Undersecretary
			 shall contract for an independent evaluation of the pilot program carried out
			 under this section. Such evaluation—
					(A)shall include the
			 degree to which the pilot program succeeded in the goals of increasing usage of
			 savings products, programs, and tools; and
					(B)shall be conducted
			 by a contractor with knowledge of consumer financial products and experience in
			 the evaluation of such products.
					(2)ReportAfter each evaluation carried out pursuant
			 to paragraph (1), the Undersecretary shall issue a report to the Committees on
			 Armed Services and Financial Services of the House of Representatives and the
			 Committees on Armed Services and Banking, Housing, and Urban Affairs of the
			 Senate containing all findings and conclusions made by the contractor in
			 carrying out such evaluation.
				(g)Expansion of
			 pilot programNotwithstanding
			 subsection (a), the Undersecretary may expand the pilot program, including
			 extending the duration of the program and expanding the program to make it a
			 nationwide program, to the extent determined appropriate by the Undersecretary,
			 if the Undersecretary determines that such expansion is expected to—
				(1)improve the rates
			 of savings among ser­vice­mem­bers and their families; or
				(2)decrease the need
			 for servicemembers and their families to rely on payday lenders without
			 exacerbating credit overextension.
				(h)Financial
			 institution definedFor
			 purposes of this section, the term financial institution means an
			 insured depository institution (as defined under section 3(c)(2) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(c)(2))) or a credit union.
			
